UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT




                            No. 98-2031



M. D. WILKINS; M. D. WILKINS FUNERAL HOME,

                                            Plaintiffs - Appellants,

          versus


JANET RENO, Attorney General of the United
States; U. S. ATTORNEY FOR THE EASTERN DIS-
TRICT OF VIRGINIA; U. S. BANKRUPTCY COURT;
DOUGLAS O. TICE, JR., Honorable Judge; GREGG
R. NIVALA, Assistant U. S. Trustee; SHERMAN B.
LUBMAN, Trustee; JOSEPH PATCHAN, Director,
Executive Office for the U.S. Trustee; NEIL O.
REID, Esq.; GLASSER AND GLASSER LAW FIRM; HILL
AND RAINEY LAW FIRM; SHELTON C. EASTER; SIGNET
BANK CORPORATION; RONALD E. KUYKENDALL, Coun-
sel for Signet Bank; ROBERT PAYNE, Honorable
Judge; CIVIL RIGHTS COMMISSION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-97-808-3)


Submitted:   September 30, 1998           Decided:   October 14, 1998
Before ERVIN,* LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M. D. Wilkins, Appellant Pro Se. Debra Jean Prillaman, Assistant
United   States  Attorney,   Richmond,   Virginia;  Kevin   Robert
Huennekens, Loc Pfeiffer, MALONEY, HUENNEKENS, PARKS, GECKER &
PARSONS, Richmond, Virginia; Douglas Pendleton Rucker, Jr., Lloyd
Lee Byrd, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia;
Cindra Myers Dowd, GLASSER & GLASSER, Norfolk, Virginia; Robert
Bruce Hill, Thomas Orlando Rainey, III, HILL & RAINEY, Petersburg,
Virginia; Shelton C. Easter, Emporia, Virginia; Augustus Charles
Epps, Jr., CHRISTIAN & BARTON, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
       Judge Ervin did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).


                                2
PER CURIAM:

     Michael D. Wilkins appeals the district court’s order dis-

missing with prejudice his complaint alleging civil rights viola-

tions. Wilkins’ case was referred to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (1994). The magistrate judge recommended

that relief be denied and advised Wilkins that failure to file

timely, specific objections to this recommendation could waive

appellate   review   of   a   district   court   order   based   upon   the

recommendation. Despite this warning, Wilkins lodged only one

specific objection to the magistrate judge’s recommendation with

regard to his claims against Defendant Lubman. We have reviewed the

record and the district court’s opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court as to

Wilkins’ claims against Lubman. Wilkins v. Reno, No. CA-97-808-3

(E.D. Va. June 11, 1998).

     As for Wilkins’ claims against the remaining Defendants, the

timely filing of specific objections to a magistrate judge’s recom-

mendation is necessary to preserve appellate review of the sub-

stance of that recommendation when the parties have been warned

that failure to lodge specific objections will waive appellate

review. See Howard v. Secretary of Health & Human Servs., 932 F.2d

505, 507-09 (6th Cir. 1991); Lockert v. Faulkner, 843 F.2d 1015,

1019 (7th Cir. 1988). See generally Thomas v. Arn, 474 U.S. 140


                                    3
(1985); Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

Wilkins has waived appellate review of his remaining claims by

failing to file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court. We deny

Wilkins’ motion for oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                4